DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed November 16, 2021 and Request for Continued Examination filed December 17, 2021 are received and entered.
2.	Claims 1 – 2 and 7 are amended.  Claims 3 – 5 are cancelled.  Claims 1 – 2 and 6 – 9 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 2 and 6 – 9 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 2 and 6 – 9 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Yu et al. (U.S. Pub. 2017/0344152), Reynolds et al. (U.S. Pub. 2017/0277296), Yamazaki et al. (U.S. Pub. 2016/0299387), Hayakawa (U.S. Pub. 2012/0092292), Lee (U.S. Pub. 2016/0351631), Miyake (U.S. Pub. 2016/0195983), Lee 2 (U.S. Pub. 2015/0185476), Ippel (U.S. Pub. 2010/0123675), and Fournier et al. (U.S. Pub. 2018/0081481).
Regarding claim 1, neither Yu nor Reynolds nor Yamazaki nor Hayakawa nor Lee nor Miyake nor Lee 2 nor Ippel nor Fournier teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“forming a hole in the first transparent layer;

connecting a circuit board to the connecting unit to electrically connect the circuit board to the touch sensor,
wherein the touch sensor comprises first electrodes adjacent to second electrodes in a plan view,
wherein the hole is formed in a position corresponding to pads of the touch sensor,
wherein the second transparent layer is a window exposed to an outside of the display device,
wherein an area of the touch sensor is greater than a total area of the first transparent layer.”
Regarding claims 2 and 6 – 9, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626